UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7870



BARRY HALL,

                                              Plaintiff - Appellant,

          versus


C. MOORE; G. MEADE; COMMONWEALTH OF VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-1105-7)


Submitted:    February 6, 2003         Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Hall, Appellant Pro Se.    Jim Harold Guynn, Jr., GUYNN &
MEMMER, P.C., Roanoke, Virginia; Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barry Hall appeals the district court’s orders denying relief

on his 42 U.S.C. § 1983 (2000) complaint, the reconsideration of

that order, and his motion to amend his complaint. We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.    See Hall v. Moore,

No. CA-02-1105-7 (W.D. Va. Nov. 22, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2